Case 5:19-cv-00159-RWS-CMC Document 18 Filed 03/01/21 Page 1 of 2 PageID #: 51




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  TEXARKANA DIVISION

  SAMMY RAY BREWSTER,                              §
                                                   §
                                                   §    CIVIL ACTION NO. 5:19-CV-00159-RWS
                   Plaintiff,                      §
                                                   §
  v.                                               §
                                                   §
  DIRECTOR, TDCJ-CID,                              §
                                                   §
                   Defendant.                      §

                                               ORDER

           Petitioner Sammy Ray Brewster, formerly an inmate confined within the Texas

 Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this

 petition for writ of habeas corpus. The Court referred this matter to the United States Magistrate

 Judge.

           The Magistrate Judge submitted a Report and Recommendation recommending the petition

 be dismissed without prejudice pursuant to Federal Rule of Civil Procedure 41(b). Docket No. 16.

 Petitioner acknowledged receipt of the Report and Recommendation on February 1, 2021. Docket

 No. 17.

           The parties had 14 days from receipt of the Report and Recommendation to file objections.

 To date, no objections have been filed.

           Because no objections to the Magistrate Judge’s Report have been filed, neither party is

 entitled to de novo review by the District Judge of those findings, conclusions and

 recommendations, and except upon grounds of plain error, they are barred from appellate review

 of the unobjected-to factual findings and legal conclusions accepted and adopted by the District
Case 5:19-cv-00159-RWS-CMC Document 18 Filed 03/01/21 Page 2 of 2 PageID #: 52




 Court. 28 U.S.C § 636(b)(1)(C); Douglass v. United Services Automobile Assoc., 79 F.3d 1415,

 1430 (5th Cir. 1996) (en banc).

        Nonetheless, the Court has reviewed the motion and the Magistrate Judge’s report and

 agrees with the report. See United States v. Raddatz, 447 U.S. 667, 683 (1980) (“[T]he statute

 permits the district court to give to the magistrate’s proposed findings of fact and recommendations

 ‘such weight as [their] merit commands and the sound discretion of the judge warrants.’ ”) (quoting

 Mathews v. Weber, 23 U.S. 261, 275 (1976)). As Petitioner failed to respond to a court order

 directing him to provide additional information regarding his petition, he has failed to diligently
    .
 prosecute this case.

        Accordingly, finding no plain error in the findings of fact and conclusions of law of the

 Magistrate Judge, the Court ADOPTS the Report and Recommendation of United States

 Magistrate Judge as the findings and conclusions of this Court. It is therefore

        ORDERED that this petition for writ of habeas corpus is DISMISSED without prejudice

 pursuant to Federal Rule of Civil Procedure 41(b). An appropriate Final Judgment shall be entered

 dismissing the petition.

      SIGNED this 1st day of March, 2021.



                                                           ____________________________________
                                                           ROBERT W. SCHROEDER III
                                                           UNITED STATES DISTRICT JUDGE




                                             Page 2 of 2
